COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Shrader & Associates, L.L.P. v. Crissy Carrasco and David Carrasco,
                         Jr.

Appellate case number:   01-19-00042-CV

Trial court case number: 2018-57553

Trial court:             295th District Court of Harris County

       Appellant Shrader & Associates, L.L.P.’s motion for rehearing is denied.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Justices Lloyd, Goodman, and Landau.


Date: October 31, 2019